If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


D’ANN DE SIMONE,                                                     UNPUBLISHED
                                                                     July 1, 2021
               Plaintiff/Counterdefendant-
               Appellee/Cross-Appellant,

v                                                                    No. 351424
                                                                     Ingham Circuit Court
DANIEL BARBERIO, doing business as                                   LC No. 16-000178-CZ
BARBERIO BUILDERS,

               Defendant/Counterplaintiff-
               Appellant/Cross-Appellee.


Before: GADOLA, P.J., and SAWYER and RIORDAN, JJ.

PER CURIAM.

        Defendant/counterplaintiff, Daniel Barberio, appeals as of right the order of the circuit
court awarding him $23,291.80 in contract damages, $28,502.50 in attorney fees, and $2,008.17
in costs. Plaintiff/counterdefendant, d’Ann de Simone, cross-appeals by right the same order of
the circuit court, challenging the circuit court’s previous order granting defendant summary
disposition of her claim of usury and also challenging the circuit court’s calculation of the general
contractor’s fee and the award of attorney fees to defendant. We affirm in part, vacate in part, and
remand to the circuit court for further proceedings.

                                             I. FACTS

        In 2015, plaintiff hired defendant, a general contractor, to renovate and repair her home.
The parties executed a contract for the construction, including an attachment entitled Estimate
Number 3000, which provided that a 10% general contractor’s fee “be applied to the total of the
above stated project-labor.” The contract also provided that “[i]f any invoice is not paid on its due
date, a Late Charge of 2.5% of the invoiced amount will be added every 30 days until said invoice
is paid in full. D’Ann de Simone shall pay all costs of collection, including without limitation,
reasonable attorney fees.” The contract provided that any dispute under the contract would be
resolved by arbitration.




                                                -1-
        Although the contract provided for change orders to the contract to be made in writing,
during construction plaintiff requested numerous changes to the scope of the work, most of which
were not made in writing. According to defendant, plaintiff also hired various subcontractors and
instructed them to bill him for projects that were not covered under the parties’ contract. When
defendant presented plaintiff with his final invoice, which included additional charges for the
added work and expenses, she refused to pay. Plaintiff apparently does not dispute the quality of
the work defendant performed, nor does she dispute that defendant completed the work; rather,
plaintiff testified that she refused to pay because she believed that defendant overcharged her.

        The parties initially submitted the case to arbitration as agreed under the parties’ contract.
Before arbitration was completed, however, plaintiff initiated this action against defendant in the
circuit court, alleging that the contract was void because the 2.5% late fee on unpaid invoices was
usurious. Defendant counterclaimed for breach of contract, seeking the unpaid balance due on the
contract, attorney fees, and costs. Defendant also moved for summary disposition of plaintiff’s
claim under MCR 2.116(C)(7), (8), and (10). The circuit court granted defendant summary
disposition of plaintiff’s usury claim; defendant’s claims remained at issue.

        Plaintiff then paid defendant $18,000 toward the balance due on the contract. Defendant
moved for summary disposition regarding the remaining amounts sought by his counterclaim. The
circuit court granted the motion in part, concluding that plaintiff had breached the contract by
failing to pay the remaining amount, but denied defendant’s motion for summary disposition
regarding additional construction costs, late fees, arbitration fees, and attorney fees. The circuit
court determined that because the amount in controversy, other than attorney fees, was now below
$25,000, the case no longer fell within its jurisdiction, and directed that the matter be transferred
to the district court.

         The district court conducted a trial in the matter and found that (1) plaintiff owed defendant
the balance due on the contract, (2) the general contractor’s fee under the contract was 10% of the
total project cost and not limited to 10% of the labor cost, (3) plaintiff owed defendant $17,294.70
in late fees under the contract calculated through the date of the district court’s decision, and (4)
plaintiff owed $32,905.11 in attorney fees under the terms of the contract. Plaintiff appealed the
district court’s decision to the circuit court, which affirmed the order of the district court.

         Plaintiff applied to this Court for leave to appeal. In lieu of granting leave to appeal, this
Court reversed the portion of the circuit court’s earlier order in which the circuit court determined
that it lacked jurisdiction. This Court concluded that the circuit court had jurisdiction over the
case, that the district court lacked subject matter jurisdiction over the case, and that the orders of
the district court therefore were void. This Court remanded the case to the circuit court for further
proceedings.1

        The circuit court then tried the case and entered judgment in favor of defendant in the
amount of $23,291.80 for damages on the contract. After a hearing on the issue of attorney fees,
the circuit court awarded defendant attorney fees of $28,502.50, determining that the reasonable


1
 Simone v Barbiero, unpublished order of the Court of Appeals, entered August 1, 2018 (Docket
No. 342272).


                                                 -2-
hourly rate was $275 for defendant’s primary attorney and $250 for defendant’s secondary
attorneys. The circuit court further held that defendant was entitled to attorney fees only for the
proceedings before the circuit court and not the proceedings before the district court or on appeal
from the order of the district court. Defendant now appeals, and plaintiff cross-appeals.

                                          II. DISCUSSION

                                       A. ATTORNEY FEES

        Defendant challenges the amount of attorney fees awarded to him by the circuit court.
Defendant contends that the circuit court erred by limiting the amount of attorney fees awarded to
him under the contract to those attorney fees incurred in connection with the circuit court
proceedings. Defendant also contends that the circuit court erred when determining the hourly
rate for his attorney fees. We agree.

        Michigan follows the American Rule regarding attorney fees and costs, under which each
party is responsible for his or her own attorney fees unless a statute or court rules authorizes the
award of attorney fees. Pransky v Falcon Group, Inc, 311 Mich App 164, 193-194; 874 NW2d
367 (2015). Parties, however, may include within a contract a provision for the payment of
attorney fees; a contractual provision for payment of reasonable attorney fees is judicially
enforceable. Id. at 194. A claim for attorney fees under a contractual provision is considered to
be a claim for contractual damages, and not an element of costs. Id.; see also Fleet Business Credit
v Krapohl Ford Lincoln Mercury Co, 274 Mich App 584, 589; 735 NW2d 644 (2007).

        In this case, defendant seeks attorney fees pursuant to the parties’ contract. The contract
provides that “D’Ann de Simone shall pay all costs of collection, including without limitation,
reasonable attorney fees.” The circuit court held that under this contractual provision defendant is
“entitled to attorney fees and costs as an element of damages pursuant to the contract between the
parties.” The circuit court also held, however, that the attorney fees awarded to defendant were
limited to “the time the case was before this Honorable Circuit Court only, and the fees incurred
during the time the case was in the District Court . . . or during the appeal to the Circuit Court and
ultimately to the Court of Appeals, shall not be awarded.” During the hearing regarding attorney
fees, the circuit court explained that although plaintiff’s obligation to pay attorney fees arose under
the contract, this Court’s order vacating the order of the district court essentially vacated any
attorney fees incurred as a result of the proceedings before the district court and the resultant
appeals from the district court’s order.

         Defendant contends that under the parties’ contract the amount of reasonable attorney fees
includes all amounts incurred in collection, regardless of whether the fees were incurred before the
district court, circuit court, or this Court, and that the circuit court erred in limiting the amount of
attorney fees to those fees arising from the circuit court proceedings. We review de novo the
proper interpretation of contractual language. Barton-Spencer v Farm Bureau Life Ins Co of Mich,
500 Mich 32, 39; 892 NW2d 794 (2017). When interpreting a contract, we give contractual terms
their ordinary meanings and construe the provisions to give effect to every word and phrase. Id.
at 39-40.




                                                  -3-
        The circuit court determined that although defendant’s entitlement to attorney fees arose
under the parties’ contract, nonetheless it could not award attorney fees incurred during the district
court proceedings, or the resultant appeals, because this Court vacated the district court
proceedings for lack of jurisdiction. Generally, “[w]hen a court is without jurisdiction of the
subject matter, any action with respect to such a cause, other than to dismiss it, is absolutely void.”
Fox v Bd of Regents of Univ of Mich, 375 Mich 238, 242; 134 NW2d 146 (1965). However, the
district court’s lack of jurisdiction did not relieve plaintiff of her contractual obligation to
compensate defendant for reasonable attorney fees expended to collect from plaintiff under the
contract, regardless of whether those collection efforts were expended in the district court or on
appeal from the order of the district court. As a result, the circuit court is required to determine
whether defendant incurred attorney fees during the district court proceedings, and the resultant
appeals, that were costs of collection under the parties’ contract, and if so, to determine and award
a reasonable attorney fee to defendant.

        The circuit court also determined that it was not empowered to award defendant attorney
fees related to proceedings before this Court incurred during the previous appeal. Generally, a
trial court is without jurisdiction to tax costs on appeal under statutes or court rules. See Edge v
Edge, 299 Mich App 121, 133-135; 829 NW2d 276 (2012). However, defendant does not seek to
tax costs from the prior appeal; rather, defendant seeks to enforce his contract with plaintiff, which
permits him to obtain as an element of damages the reasonable attorney fees incurred in seeking
to collect from plaintiff under the contract. The circuit court therefore must determine whether
defendant incurred attorney fees during the previous appeal to this Court related to collection under
the parties’ contract, and if so, determine and award a reasonable attorney fee to defendant.

        Defendant also contends that the circuit court erred when determining a reasonable hourly
rate for his attorney fees. We review for an abuse of discretion a trial court’s award of attorney
fees. Pirgu v United Servs Auto Ass’n, 499 Mich 269, 274; 884 NW2d 257 (2016). “An abuse of
discretion occurs when the trial court’s decision is outside the range of reasonable and principled
outcomes.” Id. We review the trial court’s related factual findings for clear error. Sulaica v
Rometty, 308 Mich App 568, 586; 866 NW2d 838 (2014).

        Attorney fees awarded under a contract rather than as an imposition of costs must be
reasonable. See Zeeland Farm Servs, Inc v JBL Enterprises, Inc, 219 Mich App 190, 195-196;
555 NW2d 733 (1996). The party seeking attorney fees has the burden of proving the
reasonableness of the attorney fees sought. Smith v Khouri, 481 Mich 519, 528-529; 751 NW2d
472 (2008) (TAYLOR, C.J.); see also Zeeland Farm Services, 219 Mich App at 195-196. Although
Smith did not involve attorney fees arising out of the parties’ contract as in this case, the framework
set forth by our Supreme Court in Smith, and reiterated in Pirgu, remains the standard for
determining the reasonableness of requested attorney fees.

        Our Supreme Court in Smith instructed that when determining the reasonableness of an
attorney fee, the trial court should first determine the fee customarily charged in the locality for
similar legal services, which can be established “by testimony or empirical data found in surveys
and other reliable reports.” Smith, 481 Mich at 531-532. To determine the fee customarily charged
in the locality, “trial courts have routinely relied on data contained in surveys such as the
Economics of the Law Practice Surveys that are published by the State Bar of Michigan.” Smith,
481 Mich at 530. “The trial court must then multiply that rate by the reasonable number of hours


                                                 -4-
expended in the case to arrive at a baseline figure.” Pirgu, 499 Mich at 281. It is important to use
objective data, such as the State Bar survey, to arrive at a baseline figure. See Smith, 481 Mich at
530. “The number produced by this calculation should serve as the starting point for calculating a
reasonable attorney fee.” Id. at 531.

       After arriving at a baseline figure, the trial court then must consider several factors to
determine whether an upward or downward adjustment to the baseline number is appropriate.
Building on the Court’s decision in Smith, and to simplify the analysis, the Court in Pirgu
combined the six factors cited in Wood v Detroit Auto Inter-Ins Exch, 413 Mich 573, 588; 321
NW2d 653 (1982), and the eight factors listed in listed in Rule 1.5(a) of the Michigan Rules of
Professional Conduct. See Pirgu, 499 Mich at 281. Specifically, the trial court must consider the
following nonexhaustive factors:

              (1) the experience, reputation, and ability of the lawyer or lawyers
       performing the services,

              (2) the difficulty of the case, i.e., the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly,

               (3) the amount in question and the results obtained,

               (4) the expenses incurred,

               (5) the nature and length of the professional relationship with the client,

             (6) the likelihood, if apparent to the client, that acceptance of the particular
       employment will preclude other employment by the lawyer,

               (7) the time limitations imposed by the client or by the circumstances, and

               (8) whether the fee is fixed or contingent. [Pirgu, 499 Mich at 282.]

        To facilitate appellate review, the trial court “should briefly discuss its view of each of the
factors above on the record and justify the relevance and use of any additional factors.” Id. at 282.
When a trial court fails to follow the analysis articulated in Pirgu, it errs. Powers v Brown, 328
Mich App 617, 624; 939 NW2d 733 (2019).

        In this case, after the circuit court determined that defendant was entitled to attorney fees
under the parties’ contract, defendant presented his bill for attorney fees and costs. Plaintiff
requested a hearing on the reasonableness of the fees requested; plaintiff did not dispute the
number of hours that defendant asserted were billed by his attorneys, but objected to the hourly
rate used to calculate the fees.2 After a hearing, the circuit court determined that the reasonable



2
 On cross-appeal, plaintiff contends that defendant was not entitled to an award of attorney fees
because he was not the prevailing party. However, the parties’ contract provides that plaintiff is



                                                 -5-
hourly rate for defendant’s attorneys was $275 for the lead attorney, and $250 for the two attorneys
assisting the lead attorney. In doing so, however, the circuit court did not apply the Smith/Pirgu
framework. The circuit court considered the reasonableness factors of Rule 1.5(a) of the Michigan
Rules of Professional Conduct in establishing the hourly rates, rather than first “determining the
fee customarily charged in the locality for similar legal services,” see Smith, 481 Mich at 530, and
then multiplying that rate by the reasonable number of hours expended to obtain a baseline figure,
and then considering the reasonableness factors articulated in Pirgu to determine whether an
upward or downward adjustment to the baseline figure was appropriate. Remand to the circuit
court therefore is necessary to permit the circuit court to first determine the baseline figure in
accordance with the Smith/Pirgu framework, and then consider the factors articulated in Pirgu,
along with any other relevant factors, to determine whether an upward or downward adjustment to
the baseline figure is appropriate.

                                            B. USURY

       On cross-appeal, plaintiff contends that the circuit court erred by granting defendant
summary disposition of her usury claim and by failing to find at trial that the 2.5% late fee was
usurious. We disagree.

        Plaintiff alleged in her complaint that the 2.5% late fee provision of the contract was
violative of the prohibition against civil usury, MCL 438.31, and criminal usury, MCL 438.41,
and that the contract was therefore void under the wrongful conduct rule. The circuit court granted
defendant summary disposition of plaintiff’s claim of usury under MCR 2.116(C)(8).3 We review
de novo the trial court’s decision to grant or deny summary disposition. El-Khalil v Oakwood
Healthcare, Inc, 504 Mich 152, 159; 934 NW2d 665 (2019). A motion for summary disposition
under MCR 2.116(C)(8) tests the legal sufficiency of a claim. Id. When reviewing a motion for
summary disposition under MCR 2.116(C)(8), we consider the motion based upon the pleadings
alone and accept all factual allegations as true. Id.

        The wrongful conduct rule generally bars a claim that is based upon the claimant’s own
illegal conduct. Orzel v Scott Drug Co, 449 Mich 550, 558; 537 NW2d 208 (1995). For the
wrongful conduct rule to apply, the claimant’s conduct must be prohibited under a criminal statute,
and there must be a sufficient causal nexus between the claimant’s illegal conduct and his or her
asserted damages. Id. at 561, 564. Here, plaintiff contends that the late fee imposed by the contract
is prohibited by the criminal usury statute, MCL 438.41, and also by MCL 438.31, a civil usury
statute that bars a claimant from recovering interest based on a civilly usurious note.

      We conclude that the trial court did not err by granting defendant summary disposition
under MCR 2.116(C)(8) of plaintiff’s claim of usury. Late payment charges ordinarily are not



obligated to pay defendant all costs of collection, including reasonable attorney fees, and does not
condition defendant’s entitlement to attorney fees on whether defendant was the prevailing party.
3
  Given our conclusion that summary disposition was proper under MCR 2.116(C)(8), we need
not address plaintiff’s arguments challenging the additional bases for summary disposition
presented under MCR 2.116(C)(7) and (10).


                                                -6-
interest, and MCL 438.31 does not apply to them. Souden v Souden, 303 Mich App 406, 418; 844
NW2d 151 (2013). Unlike interest, “late fees are similar to liquidated damages, in that they are
contractual obligations designed to cover expenses engendered by a breach of contract,” while
interest is “a charge for the loan or forbearance of money.” Id. at 419 (quotation marks and
citations omitted). Here, the parties’ contract provided that a 2.5% late charge would be added
every 30 days, and clearly stated that the late fee was a fee, not a finance charge.

        Plaintiff argues, however, that the 2.5% late fee was inappropriate as liquidated damages.
“A liquidated damages provision is simply an agreement by the parties fixing the amount of
damages in case of a breach.” UAW-GM Human Resource Ctr v KSL Recreation Corp, 228 Mich
App 486, 508; 579 NW2d 411 (1998). Liquidated-damages provisions are permitted when they
are reasonably related to the possible injury suffered and are not unconscionable or excessive. Id.
In this case, defendant testified that the late charge would help offset some of the damages he
incurred by plaintiff’s failure to timely pay. We conclude that the trial court did not err by
upholding this provision and granting defendant summary disposition under MCR 2.116(C)(8).
We further observe that, having granted defendant summary disposition on plaintiff’s claim of
usury, the circuit court was not obligated to consider the issue again at trial.

                              C. GENERAL CONTRACTOR’S FEE

       On cross-appeal, plaintiff contends that the circuit court erred by determining that the 10%
general contractor’s fee provided for in the contract applied to the cost of the entire project rather
than only the labor. We disagree.

        The primary goal when interpreting a contract is to determine and enforce the intent of the
parties. Edmore v Crystal Auto Sys, Inc, 322 Mich App 244, 262; 911 NW2d 241 (2017). When
interpreting a contract, this Court gives contractual terms their ordinary meanings. Barton-
Spencer, 500 Mich at 39. In this case, the estimate attached to the contract stated that “[a] 10%
general contractors fee will be applied to the total of the above stated project-labor.” Plaintiff
argues that “project-labor” must be interpreted to mean labor alone. The trial court noted that the
hyphenated phrase “project-labor” could be interpreted as either limiting the contractor’s fee to
only labor costs, or that it could be interpreted as stating that the contractor’s fee included the
project and labor. It ruled that the hyphen rendered the provision ambiguous, and that the parties
could provide proofs regarding whether the clause limited the contractor’s fee to 10% of the labor.

         A contract is ambiguous “only if it is equally susceptible to more than a single meaning.”
Id. at 40. Whether contract language is ambiguous is a question of law that we review de novo.
Klapp v United Ins Group Agency, Inc, 468 Mich App 459, 463; 663 NW2d 447 (2003). In this
case, we agree with the trial court that the hyphenated phrase was ambiguous. A hyphen is used
“to divide or to compound words, word elements, or numbers.” Merriam-Webster’s Collegiate
Dictionary (11th ed). Here, the phrase “above stated project-labor” was equally susceptible to two
possible meanings: that the contractor’s fee applied to the compounded amount of the project
including labor, or that the contractor’s fee applied only to the labor expended on the project. The
trial court did not err by determining that the meaning of this hyphenated phrase was ambiguous
and therefore was a question of fact. Klapp, 468 Mich App at 469. The trial court also did not
clearly err by finding that the 10% contractor’s fee applied to the entire contract. Defendant
testified that he reviewed the contractor’s fee with plaintiff at the beginning of the project and that


                                                 -7-
he calculated the contractor’s fee from all the materials and labor for the project. Plaintiff provided
no contrary evidence. We find no error in the circuit court’s finding that the 10% contractor’s fee
was intended to apply to the entire project.

                                        III. CONCLUSION

        We affirm the judgment of the circuit court awarding contract damages to defendant for
plaintiff’s breach of contract. We vacate the circuit court’s award of attorney fees and remand to
the circuit court for consideration of defendant’s request for attorney fees in conformity with the
framework articulated by the Michigan Supreme Court in Smith and Pirgu. We do not retain
jurisdiction.



                                                               /s/ Michael F. Gadola
                                                               /s/ David H. Sawyer
                                                               /s/ Michael J. Riordan




                                                 -8-